EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The terminal disclaimer filed on 03/16/2022   disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,910635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 8 and 9 under 35 U.S.C. 112(b)  set forth in the Office Action from 12/20/2021  is withdrawn in response to Remarks/Amendments filed 03/16/2022.
The decision to grant a Patent issued by JPO for Application No 2019555268 (Japanese counterpart of the instant Application) on 10/26/2021 is noted by Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record-JP2000331675, US 20050186474, US 20150270523 , JP 200812398, JP 2008034215-fail to teach or suggest the following limitation:” the second layer slurry has a solid content ratio of more than 50% by mass and a composition ratio of the second binder of more than 2% by mass, and wherein the first layer slurry is an active material layer slurry, the second layer slurry is an insulating layer slurry, the first layer is an active material layer, and the second layer is an insulating layer” in combination with each and every limitations  of claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
 	Claims 1-6, and 9-14 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727